Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
The previous claim objections are withdrawn.
However, the new claims objections are raised to certain claims as discussed below in the following Detailed Action.

35 U.S.C. 112 Rejection
The previous 35 U.S.C. 112 Rejection is withdrawn.
However, in view of the amendments to the claims, a new ground of rejection under 35 U.S.C. 112 is raised to certain claims as discussed below in the following Detailed Action.

35 U.S.C. 101 Rejection
The 35 U.S.C. 101 Rejection is withdrawn.

35 U.S.C. 103 Rejection
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.
s 1-3, 8-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (U.S. Patent Application Publication 2017/0161948 A1, hereinafter “Hua”) in view of Oh et al. (U.S. Patent Application Publication 2016/0314604 A1, hereinafter “Oh”) and Tamersoy et al. (U.S. Patent Application Publication 2017/0337732 A1, hereinafter “Tamersoy”).
For independent claims 1, 12 and 18, Applicants argue the references fail to disclose determining avatar strain ratios, each of the avatar strain ratios representing differences in one or more source avatar polygons that are part of a mesh representing one or more body portions of a three-dimensional (3D) source avatar and one or more target avatar polygons that are part of another mesh representing corresponding one or more body portions of a 3D target avatar; and determining shapes of 2D target patterns by processing the avatar strain ratios and the mapping relationships. Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Hua discloses a system to automatically perform a method for scaling (grading) a digital garment (Fig. 1; page 1/par. 2 and 6; and pages 4-5/par. 46 and 51). Hua discloses the determination of differences between polygons of a template body mesh such as a generic body mesh as a 3D source avatar and polygons of a target body mesh as a 3D target avatar where the body portions of the generic body mesh have 
Hua does not disclose a garment mesh comprises a plurality of adjoined two-dimensional (2D) patterns.
Oh similarly discloses a system and method for draping digital clothing over an avatar model (page 2/par. 41). Oh likewise explains digital clothing may be represented as a 3D mesh where the mesh comprises a plurality of sewn (adjoined) 2D patterns (page 3/par. 47-50) so that shapes and dimensions are determined for the 2D patterns and corresponding 3D mesh for draping over the avatar model (Fig. 11; page 6/par. 73). It follows Hua may be accordingly modified with the teachings of Oh to implement adjoined 2D patterns in its garment mesh for determining dimensions and shapes for the adjoined 2D patterns for its original garment mesh in draping over its template body mesh and for determining dimensions and shapes for the adjoined 2D patterns for its deformed garment mesh in draping over its target body mesh.
Hua as modified by Oh does not disclose a strain ratio representing differences in a shape of a 3D source mesh and a shape of a 3D target mesh.

Tamersoy similarly discloses a system and method for determining differences in a shape of a template mesh as a 3D source mesh and a shape of an instance mesh as a 3D target mesh within human body representation systems (page 1/par. 1; and page 4/par. 43-44). Tamersoy explains the differences in shape may be represented as a function of ratios for indicating a deformation (strain) between the template mesh and the instance mesh (page 4/par. 47). It follows Hua and Oh may be accordingly modified with the teachings of Tamersoy to determine deformation ratios for its avatars for deforming its 3D garment mesh to fit and drape its target body mesh.
Applicants argue Tamersoy does not specifically its deformation ratios are used for determining the shape of garment patterns.
Again, Hua discloses the determination of differences as a deformation between a generic body mesh and a target body mesh so that a 3D garment mesh may be accordingly deformed to fit and drape the target body mesh (Figs. 5D-E; pages 4-5/par. 48-53 and page 7/par. 72-74). As Tamersoy teaches it is known to determine a deformation between meshes as a function of ratios for indicating the deformation or strain between the meshes, it follows Hua and Oh may be accordingly modified with the teachings of Tamersoy to determine deformation ratios for representing its deformation between its generic body mesh and its target body mesh for deforming its garment patterns based on the deformation ratios.
Applicants cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.

For dependent claims 2, 3, 8-11, 13-17, and 19, Applicants argue for their allowance based on their dependence to claims 1, 12 and 18. It follows claims 2, 3, 8-11, 13-17, and 19 are rejected for the reasons discussed above and in the following Detailed Action.

DETAILED ACTION
Claim Objections
Claims 1, 2, 9, 11-13, 15 and 17-19 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
An automatic grading method for a garment, comprising: 
determining avatar strain ratios, each of the avatar strain ratios representing differences in one or more source avatar polygons that are part of a mesh representing one or more body portions of a three-dimensional (3D) source avatar and one or more target avatar polygons that are part of another mesh representing corresponding one or more body portions of a 3D target avatar, the one or more body portions of the 3D source avatar having different shapes compared to the corresponding one or more body portions of the 3D target avatar;
one or more body portions of the 3D source avatar, the 3D source garment dimensioned for draping the 3D source avatar and comprising a plurality of adjoined two-dimensional (2D) source patterns; and 
determining shapes of 2D target patterns of a 3D target garment dimensioned for draping the 3D target avatar by processing the avatar strain ratios and the mapping relationships.

For claim 2, Examiner believes this claim should be amended in the following manner:
The automatic grading method of claim 1, wherein determining the shapes of the 2D target patterns includes: 
determining the one or more source avatar polygons mapped to each of source garment polygons as defined by the mapping relationships, wherein the one or more source avatar polygons are part of [[a]] the mesh representing the one or more body portions of the 3D source avatar, and wherein the source garment polygons form a source mesh representing the 3D source garment; 
deforming each of the source garment polygons into each of target garment polygons that form a target mesh representing the 3D target garment by applying a garment transfer function to each of the source garment polygons, wherein the garment transfer function is a function of one or more transformation functions that transform the one or more source avatar polygons mapped to each of the source garment polygons into [[corresponding]] the one or more target avatar polygons; 

generating the 2D target patterns by applying the determined pattern strains to the plurality of adjoined 2D source patterns.

For claim 9, Examiner believes this claim should be amended in the following manner: 
The automatic grading method of claim 1, wherein the avatar strain ratios are determined by: 
determining a transformation matrix indicating a deformation between a first tetrahedron defined by vertices of [[a]] the one or more source avatar [[polygon]] polygons forming [[a]] the mesh representing the one or more body portions of the 3D source avatar and a second tetrahedron defined by vertices of [[a]] the one or more target avatar [[polygon]] polygons forming the another mesh representing the one or more body portions of the 3D target avatar, the one or more target avatar [[polygon]] polygons corresponding to the one or more source avatar [[polygon]] polygons, and 
deriving the avatar strain ratios from the transformation matrix.

For claim 11, Examiner believes this claim should be amended in the following manner: 
The automatic grading method of claim 10, wherein determining the mapping relationships includes: 
one or more body portions of the 3D source avatar, and 
registering the subset of source garment polygons as being mapped to each source avatar polygon in a mapping list.

For claim 12, Examiner believes this claim should be amended in the following manner: 
A non-transitory computer readable storage medium storing instructions thereon, the instructions when executed by a processor cause the processor to: 
determine avatar strain ratios, each of the avatar strain ratios representing differences in one or more source avatar polygons that are part of a mesh representing one or more body portions of a three-dimensional (3D) source avatar and one or more target avatar polygons that are part of another mesh representing corresponding one or more body portions of a 3D target avatar, the one or more body portions of the 3D source avatar having different shapes compared to the corresponding one or more body portions of the 3D target avatar; 
determine mapping relationships between portions of a 3D source garment and the one or more body portions of the 3D source avatar, the 3D source garment dimensioned for draping the 3D source avatar and comprising a plurality of adjoined two-dimensional (2D) source patterns; and 
2D target patterns of a 3D target garment dimensioned for draping the 3D target avatar by processing the avatar strain ratios and the mapping relationships.

For claim 13, Examiner believes this claim should be amended in the following manner: 
The non-transitory computer readable storage medium of claim 12, wherein the instructions causing the processor to determine the shapes of the 2D target patterns includes instructions to: 
determine the one or more source avatar polygons mapped to each of source garment polygons as defined by the mapping relationships, wherein the one or more source avatar polygons are part of [[a]] the mesh representing the one or more body portions of the 3D source avatar, and wherein the source garment polygons form a source mesh representing the 3D source garment; 
deform each of the source garment polygons into each of target garment polygons that form a target mesh representing the 3D target garment by applying a garment transfer function to each of the source garment polygons, wherein the garment transfer function is a function of one or more transformation functions that transform the one or more source avatar polygons mapped to each of the source garment polygons into [[corresponding]] the one or more target avatar polygons; 
determine pattern strains between source pattern polygons corresponding to the source garment polygons and target pattern polygons corresponding to the target garment polygons; and 


For claim 15, Examiner believes this claim should be amended in the following manner: 
The non-transitory computer readable storage medium of claim 12, wherein the instructions for determining the avatar strain ratios include instructions that cause the processor to: 
determine a transformation matrix indicating a deformation between a first tetrahedron defined by vertices of [[a]] the one or more source avatar [[polygon]] polygons forming [[a]] the mesh representing the one or more body portions of the 3D source avatar and a second tetrahedron defined by vertices of [[a]] the one or more target avatar [[polygon]] polygons forming the another mesh representing the one or more body portions of the 3D target avatar, the target avatar polygon corresponding to the source avatar polygon, and 
derive the avatar strain ratios from the transformation matrix.

For claim 17, Examiner believes this claim should be amended in the following manner: 
The non-transitory computer readable storage medium of claim 12, wherein the instructions for determining the mapping relationships cause the processor to: 
one or more body portions of the 3D source avatar, and 
register the subset of source garment polygons as being mapped to each source avatar polygon in a mapping list.

For claim 18, Examiner believes this claim should be amended in the following manner: 
An apparatus for performing automatic grading of a garment, comprising: 
a processor, and 
a memory coupled to the processor and storing instructions thereon, the instructions when executed by the processor cause the processor to: 
determine avatar strain ratios, each of the avatar strain ratios representing differences in one or more source avatar polygons that are part of a mesh representing one or more body portions of a three-dimensional (3D) source avatar and one or more target avatar polygons that are part of another mesh representing corresponding one or more body portions of a 3D target avatar, the one or more body portions of the 3D source avatar having different shapes compared to the corresponding one or more body portions of the 3D target avatar;
determine mapping relationships between portions of a 3D source garment and the one or more body portions of the 3D source avatar, the 3D source garment dimensioned for draping the 3D source avatar and comprising a plurality of adjoined two-dimensional (2D) source patterns; and 
2D target patterns of a 3D target garment dimensioned for draping the 3D target avatar by processing the avatar strain ratios and the mapping relationships.

For claim 19, Examiner believes this claim should be amended in the following manner: 
The automatic grading device of claim 18, wherein the instructions causing the processor to determine the shapes of the 2D target patterns include instructions to: 
determine the one or more source avatar polygons mapped to each of source garment polygons as defined by the mapping relationships, wherein the one or more source avatar polygons are part of [[a]] the mesh representing the one or more body portions of the 3D source avatar, 9and wherein the source garment polygons form a source mesh representing the 3D source garment; 
deform each of the source garment polygons into each of target garment polygons that form a target mesh representing the 3D target garment by applying a garment transfer function to each of the source garment polygons, wherein the garment transfer function is a function of one or more transformation functions that transform the one or more source avatar polygons mapped to each of the source garment polygons into [[corresponding]] the one or more target avatar polygons; 
determine pattern strains between source pattern polygons corresponding to the source garment polygons and target pattern polygons corresponding to the target garment polygons; and 
.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For dependent claim 9, parent claim 1 establishes “one or more source avatar polygons that are part of a mesh representing one or more body portions of a three-dimensional (3D) source avatar” and “one or more target avatar polygons that are port of another mesh representing corresponding one or more body portions of a 3D target avatar.” Claim 9 goes on to establish “a source avatar polygon forming a mesh representing the 3D source avatar” and “a target avatar polygon forming another mesh representing the 3D target avatar” and it is unclear and ambiguous whether the polygons and meshes recited respectively in claims 1 and 9 refer to the same polygons 
For dependent claim 15, parent claim 12 establishes “one or more source avatar polygons that are part of a mesh representing one or more body portions of a three-dimensional (3D) source avatar” and “one or more target avatar polygons that are port of another mesh representing corresponding one or more body portions of a 3D target avatar.” Claim 15 goes on to establish “a source avatar polygon forming a mesh representing the 3D source avatar” and “a target avatar polygon forming another mesh representing the 3D target avatar” and it is unclear and ambiguous whether the polygons and meshes recited respectively in claims 12 and 15 refer to the same polygons and meshes or distinct polygons and meshes. Examiner has suggested amendments in the claim objections to resolve the ambiguity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (U.S. Patent Application Publication 2017/0161948 A1, hereinafter “Hua”) (made of record of the IDS submitted 1/05/2021) in view of Oh et al. (U.S. Patent Application Publication 2016/0314604 A1, hereinafter “Oh”) and Tamersoy et al. (U.S. Patent Application Publication 2017/0337732 A1, hereinafter “Tamersoy”).

For claim 1, Hua discloses an automatic grading method for a garment (disclosing a system to automatically perform a method for scaling (grading) a digital garment (Fig. 1; page 1/par. 2 and 6; and pages 4-5/par. 46 and 51)), comprising: determining differences in one or more source avatar polygons that are part of a mesh representing one or more body portions of a three-dimensional (3D) source avatar and one or more target avatar polygons that are part of another mesh representing corresponding one or more body portions of a 3D target avatar, the one or more body portions of the 3D source avatar having different shapes compared to the corresponding one or more body portions of the 3D target avatar (disclosing the determination of differences between polygons of a template body mesh such as a generic body mesh as a 3D source avatar and polygons of a target body mesh as a 3D target avatar where the body portions of the generic body mesh have different shapes compared to corresponding body portions of the target body mesh (Fig. 13; page 4/par. 48-49; page 6/par. 66 and pages 10-11/par. 106-107)); determining mapping relationships between portions of a 3D source garment and the body portions of the 3D source avatar, the 3D source garment dimensioned for draping the 3D source avatar (disclosing the determination of mapping relationships between vertices of an original 3D garment mesh as a 3D source garment and vertices of the body portions of the template body mesh (page 4/par. 48-50) such that the original 3D garment mesh is dimensioned to fit and drape the template body mesh (Figs. 5A-C; page 7/par. 72-73)); and determining shapes of a 3D target garment dimensioned for draping the 3D target avatar by processing the mapping relationships (disclosing the determined differences and the mapping relationships are processed to determine shapes and dimensions of a deformed 3D garment mesh to fit and drape the target body mesh (Figs. 5D-E; pages 4-5/par. 50-53 and page 7/par. 72-74)).
Hua does not disclose a garment mesh comprises a plurality of adjoined two-dimensional (2D) patterns.
However, these limitations are well-known in the art as disclosed in Oh.
Oh similarly discloses a system and method for draping digital clothing over an avatar model (page 2/par. 41). Oh likewise explains digital clothing may be represented as a 3D mesh where the mesh comprises a plurality of sewn (adjoined) 2D patterns (page 3/par. 47-50) so that shapes and dimensions are determined for the 2D patterns 
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Hua with the teachings of Oh. Oh is analogous art in dealing with a system and method for draping digital clothing over an avatar model (page 2/par. 41). Oh discloses its use of 2D patterns is advantageous in facilitating increased realism of digital clothing for draping simulation (page 2/par. 41-42). Consequently, a PHOSITA would incorporate the teachings of Oh into Hua for facilitating increased realism of digital clothing for draping simulation.
Hua as modified by Oh does not disclose a strain ratio representing differences in a shape of a 3D source mesh and a shape of a 3D target mesh.
However, these limitations are well-known in the art as disclosed in Tamersoy.
Tamersoy similarly discloses a system and method for determining differences in a shape of a template mesh as a 3D source mesh and a shape of an instance mesh as a 3D target mesh (page 4/par. 43-44). Tamersoy explains the differences in shape may be represented as a function of ratios for indicating a deformation (strain) between the template mesh and the instance mesh (page 4/par. 47). It follows Hua and Oh may be accordingly modified with the teachings of Tamersoy to determine deformation ratios for its avatars for deforming its 3D garment mesh to fit and drape its target body mesh.


For claim 2, depending on claim 1, Hua as modified by Oh and Tamersoy discloses wherein determining the shapes of the 2D target patterns includes: determining the one or more source avatar polygons mapped to each of source garment polygons as defined by the mapping relationships, wherein the one or more source avatar polygons are part of a mesh representing the body portions of the 3D source avatar, and wherein the source garment polygons form a source mesh representing the 3D source garment (Hua discloses the determination of mapping relationships between the vertices of polygons of the original 3D garment mesh and the vertices of polygons of the body portions of the template body mesh (page 4/par. 48-50)); deforming each of the source garment polygons into each of target garment polygons that form a target mesh representing the 3D target garment by applying a garment transfer function to each of the source garment polygons, wherein the garment transfer function is a (Hua discloses the polygons of the original 3D garment mesh are deformed into polygons of the deformed 3D garment mesh by applying a transfer function as a scaling transformation function to transform the polygons of the template body mesh mapped to the polygons of the original 3D garment mesh into polygons of the target body mesh (Figs. 5A-F; pages 4-5/par. 50-53 and page 7/par. 72-74); Tamersoy similarly discloses a system and method for determining differences in a shape of a template mesh as a 3D source mesh and a shape of an instance mesh as a 3D target mesh (page 4/par. 43-44) and likewise discloses a transformation function to transform polygons of the template mesh into polygons of the instance mesh (page 4/par. 47); and it follows Hua and Oh may be accordingly modified with the teachings of Tamersoy to determine a transformation function for transforming the polygons of the template body mesh mapped to the polygons of the original 3D garment mesh into the polygons of the target body mesh); determining pattern strains between source pattern polygons corresponding to the source garment polygons and target pattern polygons corresponding to the target garment polygons (Hua discloses determining deformations (strains) between the polygons of the original 3D garment mesh and the polygons of the deformed 3D garment mesh (Figs. 5A-F; pages 4-5/par. 50-53 and page 7/par. 72-74); Oh similarly discloses a system and method for draping digital clothing over an avatar model (page 2/par. 41) and likewise explains digital clothing may be represented as a 3D mesh where the mesh comprises a plurality of sewn (adjoined) 2D patterns arranged as polygons (page 3/par. 47-50); and it follows Hua may be accordingly modified with the teachings of Oh to implement pattern polygons in its garment mesh for determining deformations between pattern polygons of its original 3D garment mesh and pattern polygons of its deformed 3D garment mesh); and generating the 2D target patterns by applying the determined pattern strains to the plurality of adjoined 2D source patterns (Hua discloses applying the determined deformations to the original 3D garment mesh to generate the deformed 3D garment mesh (Figs. 5A-F; pages 4-5/par. 50-53 and page 7/par. 72-74); Oh similarly discloses a system and method for draping digital clothing over an avatar model (page 2/par. 41) and likewise explains digital clothing may be represented as a 3D mesh where the mesh comprises a plurality of sewn (adjoined) 2D patterns (page 3/par. 47-50); and it follows Hua may be accordingly modified with the teachings of Oh to implement adjoined 2D patterns in its garment mesh for determining dimensions and shapes for the adjoined 2D patterns for its original garment mesh in draping over its template body mesh and for determining dimensions and shapes for deformed adjoined 2D patterns for its deformed garment mesh in draping over its target body mesh).

For claim 3, depending on claim 2, Hua as modified by Oh and Tamersoy discloses wherein each of the source garment polygons is deformed into each of the target garment polygons according to statistics on the avatar strain ratios (Hua discloses determining deformations between the polygons of the original 3D garment mesh and the polygons of the deformed 3D garment mesh (Figs. 5A-F; pages 4-5/par. 50-53 and page 7/par. 72-74); Tamersoy similarly discloses a system and method for determining differences in a shape of a template mesh as a 3D source mesh and a shape of an instance mesh as a 3D target mesh (page 4/par. 43-44) and explains the differences in shape may be represented as a function of ratios for indicating a deformation (strain) according to statistics between the template mesh and the instance mesh (page 4/par. 47); and it follows Hua and Oh may be accordingly modified with the teachings of Tamersoy to determine deformation ratios according to statistics for its avatars for deforming its 3D garment mesh to fit and drape its target body mesh).

For claim 8, depending on claim 1, Hua as modified by Oh and Tamersoy discloses wherein the avatar strain ratios are determined as deformations of unit polygons forming a mesh representing the 3D target avatar and corresponding unit polygons forming another mesh representing the 3D source avatar (Hua discloses determining deformations between unit polygons of the template body mesh and unit polygons of the target body mesh (Figs. 5A-F and 13; pages 4-5/par. 48-53; page 6/par. 66; page 7/par. 72-74 and pages 10-11/par. 106-107); Tamersoy similarly discloses a system and method for determining differences in a shape of a template mesh as a 3D source mesh and a shape of an instance mesh as a 3D target mesh (page 4/par. 43-44) and explains the differences in shape may be represented as a function of ratios for indicating a deformation (strain) between the template mesh and the instance mesh (page 4/par. 47); and it follows Hua and Oh may be accordingly modified with the teachings of Tamersoy to determine deformation ratios for its avatars for deforming its unit polygons of its template body mesh to its unit polygons of its target body mesh). 

(Hua discloses determining deformations between vertices of polygons of the template body mesh and vertices of polygons of the target body mesh (Figs. 5A-F and 13; pages 4-5/par. 48-53; page 6/par. 66; page 7/par. 72-74 and pages 10-11/par. 106-107); Tamersoy similarly discloses a system and method for determining differences in a shape of a template mesh as a 3D source mesh and a shape of an instance mesh as a 3D target mesh (page 4/par. 43-44) and explains the differences in shape may be represented as a function of ratios for indicating a deformation (strain) between the template mesh and the instance mesh (page 4/par. 47); Tamersoy further explains the deformation ratios may be determined from a transformation as a transformation matrix indicating a deformation between a 3D triangle as a first tetrahedron defined by vertices of the template mesh and a 3D triangle as a second tetrahedron defined by vertices of the instance mesh (page 4/par. 39-47); and it follows Hua and Oh may be accordingly modified with the teachings of Tamersoy to determine deformation ratios for its avatars for deforming its 3D garment mesh to fit and drape its target body mesh). 

(Hua discloses the determination of mapping relationships between the vertices of the original 3D garment mesh and the vertices of the body portions of the template body mesh (page 4/par. 48-50); Oh similarly discloses a system and method for draping digital clothing over an avatar model (page 2/par. 41) and likewise explains digital clothing may be represented as a 3D mesh where the mesh comprises a plurality of sewn (adjoined) 2D patterns (page 3/par. 47-50); and it follows Hua may be accordingly modified with the teachings of Oh to implement adjoined 2D patterns in its original 3D garment mesh for determining a mapping relationship between a target pattern of its original 3D garment mesh and a corresponding body portion of its template body mesh).

For claim 12, Hua as modified by Oh and Tamersoy discloses a non-transitory computer readable storage medium storing instructions thereon, the instructions when executed by a processor cause the processor (Hua discloses a memory storing instructions for execution by a processor to perform functions of a computer system (Fig. 21; page 15/par. 144-145)) to perform the method of claim 1 (see above as to claim 1). 



For claim 14, depending on claim 12, this claim is a combination of the limitations of claim 12 and claim 8. It follows claim 14 is rejected for the same reasons as to claim 12 and claim 8.

For claim 15, depending on claim 12, this claim is a combination of the limitations of claim 12 and claim 9. It follows claim 15 is rejected for the same reasons as to claim 12 and claim 9.

For claim 16, depending on claim 12, this claim is a combination of the limitations of claim 12 and claim 10. It follows claim 16 is rejected for the same reasons as to claim 12 and claim 10.

For claim 18, Hua as modified by Oh and Tamersoy discloses an apparatus (Hua discloses a computer system (Fig. 21; page 15/par. 144-145)), comprising: a processor, and a memory coupled to the processor and storing instructions thereon, the instructions when executed by a processor cause the processor (Hua discloses a processor and a memory coupled to the processor and storing instructions for execution by the processor to perform functions of the computer system (Fig. 21; page 15/par. 144-145)) to perform the method of claim 1 (see above as to claim 1).

For claim 19, depending on claim 18, this claim is a combination of the limitations of claim 18 and claim 2. It follows claim 19 is rejected for the same reasons as to claim 18 and claim 2.

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua et in view of Oh and Tamersoy further in view of Gerrard et al. (U.S. Patent Application Publication 2006/0029243 A1, hereinafter “Gerrard”).

For claim 11, depending on claim 10, Hua as modified by Oh and Tamersoy discloses wherein determining the mapping relationships includes: determining, for each source avatar polygon, a subset of source garment polygons closest to each source avatar polygon as portions of the 3D source garment mapped to the body portions of the 3D source avatar, and registering the subset of source garment polygons as being mapped to each source avatar polygon (Hua discloses the determination of mapping relationships between the vertices of polygons of the original 3D garment mesh and the vertices of polygons of the body portions of the template body mesh where the closest vertices of the polygons of the original 3D garment mesh are mapped for assignment to the corresponding closest vertices of the polygons of the body portions of the template body mesh (page 4/par. 48-50)).
Hua as modified by Oh and Tamersoy does not specifically disclose arranging a mapping of polygons in a mapping list.
However, these limitations are well-known in the art as disclosed in Gerrard.

A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Hua, Oh and Tamersoy with the teachings of Gerrard. Gerrard is analogous art in dealing with a system and method for processing polygons for rendering (page 1/par. 9). Gerrard discloses its use of a mapping list is advantageous in appropriately organizing polygons for subsequent display (pages 2-3/par. 37). Consequently, a PHOSITA would incorporate the teachings of Gerrard into Hua, Oh and Tamersoy for appropriately organizing polygons for subsequent display. Therefore, claim 11 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 17, depending on claim 12, this claim is a combination of the limitations of claim 12 and claim 11. It follows claim 17 is rejected for the same reasons as to claim 12 and claim 11.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES TSENG/Primary Examiner, Art Unit 2613